PER CURIAM.
Joseph Blumer appeals the trial court's judgment related to the execution of a shared real estate ownership agreement, contending that the death of James W. Blumer, a defendant at the trial court, made the judgment a nullity. Finding the trial court properly set aside the judgment as to James W. Blumer and only issued a judgment as to the remaining parties, we affirm the trial court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).